Appellant urges only the insufficiency of the alleged corroborating testimony of the accomplice Sinclair. He asserts that he only sold a still to Sinclair and only bought whiskey from Sinclair made by him with said still. If a man knowing that another intends to use a pistol to commit a urder, lends or sells such pistol to such party, he could not escape the proposition of complicity. Advising and encouraging with knowledge of an illegal purpose may be by act and deed as well as words. Nor would the fact that the accused claimed that his part of the alleged transaction was for pay or profit in anywise assist him to escape the taint of complicity. One who aids in an abortion may do so in his capacity as a physician for pay only but this would not affect his guilt. One who gathers arms, materials, etc., as the paid agent of the parties who purpose using them in the commission of crime, could not shelter himself under the proposition that he was selling his time and his services. The man who encourages thievery by receiving and concealing stolen property, and the person who in like fashion eats or helps to hide or destroy the fruits of the theft, makes himself an accomplice. One who is making or selling whiskey himself and puts another in charge of the operation and tells him how to make the liquor or where to sell it, is unquestionably encouraging the commission of a crime. If appellant sold the still to Sinclair, knowing the illegal purpose of the latter, or if he furnished Sinclair a market, in the absence of the special statute taking the purchaser out of the list of accomplices of liquor transactions, he would in a general legal parlance be an accomplice. We think the testimony amply showed the aid and encouragement of Sinclair by appellant, and that the motion should be overruled.
Overruled.